 1   Gerald Singleton, State Bar No. 208783
     Brody A. McBride, State Bar No. 270852
 2   Trenton G. Lamere, State Bar No. 272760
     SINGLETON LAW FIRM, APC
 3   450 A Street, 5th Floor
     San Diego, CA 92101
 4   Telephone: (760) 697-1330
     Fax: (760) 697-1329
 5   E-Mail: brody@SLFfirm.com
     Attorneys for Plaintiff Daniel Manriquez
 6
     David E. Weiss, State Bar No. 148147
 7   Britt M. Roberts, State Bar No. 284805
     Jeffrey Rieger, State Bar No. 215855
 8   REED SMITH LLP
     101 Second Street; Suite 1800
 9   San Francisco, CA 94105-3659
     Telephone: (415) 543-4873
10   Fax: (415) 391-8269
     E-Mail: broberts@reedsmith.com
11   Attorneys for Plaintiff Daniel Cisneros

12   Xavier Becerra, State Bar No. 118517
     Jay C. Russell, State Bar No. 122626
13   Neculai Grecea, State Bar No. 307570
     Preeti K. Bajwa, State Bar No. 232484
14   CAL. ATTORNEY GENERAL’S OFFICE
     1515 Clay Street, 20th Floor
15   Oakland, CA 94612
     Telephone: (510) 879-0980
16   Fax: (510) 622-2700
     E-Mail: preeti.bajwa@doj.ca.gov
17   Attorneys for Defendants S. Cupp, J. Cuske,
     K. Ohland, J. Vangilder, and J. Vasquez
18

19                                 UNITED STATES DISTRICT COURT

20                NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

21

22 DANIEL MANRIQUEZ,                               Case No. 4:16-cv-1320-HSG
                                                   Related Case No. 4:16-cv-0735-HSG
23                        Plaintiff,

24         vs.                                     JOINT STIPULATION TO DISMISS
                                                   DEFENDANTS OHLAND AND CUSKE
25 VANGILDER et al.,
                                                   [Fed. R. Civ. P. 41(a)(1)(A)(ii)]
26                        Defendants,
                                                   Judge:       Hon. Haywood S. Gilliam, Jr.
27

28

     JT. STIP. TO DISMISS                                   4:16-cv-1320-HSG/4:16-cv-0735-HSG
     DEFS. OHLAND & CUSKE
 1 And Related Case,

 2 DANIEL CISNEROS,

 3                         Plaintiff,

 4          vs.

 5 VANGILDER et al.,

 6                         Defendants.

 7

 8 TO:      THIS HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD

 9          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Daniel Manriquez and

10 Daniel Cisneros, and Defendants Scott Cupp, Jonathan Cuske, Kathy Ohland, Justin Vangilder, and

11 Juan Vasquez, hereby jointly stipulate to the dismissal with prejudice of all of Plaintiffs’ remaining

12 claims and causes of action against Defendants Kathy Ohland and Jonathan Cuske, with each party

13 to bear its own attorney fees and litigation costs.

14

15          DATED: January 30, 2019                          s/Brody A. McBride
                                                             Brody A. McBride
16                                                           Singleton Law Firm
                                                             Attorney for Plaintiff Daniel Manriquez
17
            DATED: January 30, 2019                          s/Britt Roberts
18                                                           Britt Roberts
                                                             Reed Smith, LLP
19                                                           Attorney for Plaintiff Daniel Cisneros
20          DATED: January 30, 2019                          s/Preeti K. Bajwa
                                                             Preeti K. Bajwa
21                                                           California Attorney General’s Office
                                                             Attorney for Defendants S. Cupp, J. Cuske,
22                                                           K. Ohland, J. Vangilder, and J. Vasquez
23

24

25

26

27

28

     JT. STIP. TO DISMISS                                1           4:16-cv-1320-HSG/4:16-cv-0735-HSG
     DEFS. OHLAND & CUSKE
 1

 2

 3

 4

 5

 6
                                                  ORDER
 7
             Having considered the parties’ stipulation, and good cause appearing, IT IS HEREBY
 8
     ORDERED that all of Plaintiffs’ remaining claims and causes of action against Defendants Kathy
 9
     Ohland and Jonathan Cuske are dismissed with prejudice, with each party to bear its own attorney
10
     fees and litigation costs.
11

12
             IT IS SO ORDERED.
13
             DATED: January 30, 2019                     _______________________________
14                                                       HON. HAYWOOD S. GILLIAM, JR.
                                                         U.S. District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

      JT. STIP. TO DISMISS                           2          4:16-cv-1320-HSG/4:16-cv-0735-HSG
      DEFS. OHLAND & CUSKE
